PLATT, District Judge
(after stating the facts as above). It is contended that the service would have been good under section 571, Gen. St. Conn. Revision 1902, but the question here is one of general jurisprudence, and the federal court is not bound by the action of the state court in a similar situation. The jurisdiction of this court depends upon the acts of Congress relating thereto, and cannot be enlarged or abridged by a state statute. Goldey v. Morning News Co., 156 U. S. 518, 15 Sup. Ct. 559, 39 L. Ed. 517.
It is conceded that Mr. Tutton was the qualified agent of the defendant. One question alone remains, and, for safety’s sake, that will be made narrower than might in another case be necessary. Was the agent in New Haven on business of his corporation when the papers in this suit were placed in his hands? We must look into *608the stipulated facts for the answer; premising that this plea is not looked upon with favor, and that defendant’s contention must be clearly established. The court did not invite the cause, but it is here, and, unless an inexorable sanction exists, it is not inclined to force a domestic corporation to migrate to a foreign forum in search of justice. It would seem ungracious for the defendant to permit its agent to visit Connecticut concerning matters which touch one branch of a transaction, and to object to service upon such agent of a notice that the plaintiff seeks to recoup in one direction what it has lately lost in another. The stipulation sufficiently states acts of business done by the defendant to sustain the validity of the service. Certain articles were sold by the defendant to the plaintiff which were confessedly to be used upon, and in connection with, the very plant over which this dispute arises. Further than that, the defendant corporation, through its agent, was attending to business which cannot be divorced or distinguished from the original contract. It had made that contract its own, and Mr. Tutton was in New Haven concerning the same. It had absorbed a limited copartnership of the same name, composed of and officered by the same parties. It is very technical to insist that the corporation had acquired every prerogative and obligation of the copartnership, except the duty of responding to the demands of the plaintiff in a sister sovereignty. During the transfer of entities such an obligation ought not to evaporate so easily. It was dealing with matters turned over to it by its predecessor, and, until the exploitation is final, it is not fair to stand aside and await events in its home state. Conley v. Mathieson Alkali Works, 190 U. S. 406, 23 Sup. Ct. 728, 47 L. Ed. 1113, is not persuasive. It is simply a reaffirmance of Goldey v. Morning News Co., supra. The matter then in controversy was entirely with the defendant corporation, and the fact that officers and stockholders were same as those of a former company could not affect in any way the transactions of the new company. The attempt then was to show that fraud in the formation of the new corporation vitiated the transfer. The Supreme Court found no facts upon the record sufficient to enable it to overrule the master’s report as sustained by the Circuit Court.
It is impossible to assent to the proposition that doing business within a state means a persistent or continuous condition of doing or offering to do business, usually leading to the appointment of an agent or the establishment of an office within the state. Doe v. Springfield Boiler Mfg. Co., 104 Fed. 684, 44 C. C. A. 128, is not in point. That matter was in admiralty, and the meaning of a California statute was in discussion. The law is clear that a monition in admiralty can be served in accordance with a state statute. In re Louisville Underwriters, 134 U. S. 493, 10 Sup. Ct. 587, 33 L. Ed. 991. In St. Louis Wire Mill Co. v. Cons. Barbed Wire Co. (C. C.) 32 Fed. 802, the facts are illuminating. The defendant, through its agent, Henley, purchased wire of the plaintiff, and trouble arose about the payment. Thereafter Henley, with his wife, attended the St. Louis Fair. He was called upon at his hotel in relation to an adjustment of the old account. The parties failed to agree. Henley asked casually for a quotation on wire at the office- of the plaintiff, but none was given. Under the *609Missouri laws, the service was good. Having such a transaction in mind, Judge Thayer held, as it seems to me quite properly, that in the federal law the carrying on of business within a state means something more than a casual or occasional purchase of goods; that the business must be continuous, or “at least of some duration.” The conclusion would have fitted the facts if he had used the word “isolated” instead of the words “casual or occasional.” In Louden Machinery Co. v. Am. Malleable Iron Co. (C. C.) 127 Fed. 1008, the defendant, as in the Goldey Case, supra, did no business in the state.
The cases involving interstate commerce relate to attempts on the part of the states to forbid or regulate the doing of certain business within their borders. It strikes the court as a non sequitur to say that, because the state cannot forbid or regulate the transaction of interstate trade, the federal court loses the right to acquire jurisdiction of the defendant when it comes within the state on matters connected with the transaction. At best, such reasoning could only serve in an attack upon the state statute, and becomes futile when addressed to a forum which has ample jurisdiction in respect of interstate trade.
Let the plea in abatement and to the jurisdiction be overruled, with costs.